Exhibit 10.2

NETAPP, INC.

FORM OF CHANGE OF CONTROL SEVERANCE AGREEMENT

(NON-CEO EXECUTIVES)

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between                            (“Executive”) and NetApp, Inc.
(the “Company”), effective as of                            (the “Effective
Date”).

RECITALS

1.        It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Committee has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control of the Company.

2.        The Committee believes that it is in the best interests of the Company
and its stockholders to provide Executive with an incentive to continue his or
her employment and to motivate Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

3.        The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment following
a Change of Control. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

4.        Certain capitalized terms used in the Agreement are defined in
Section 5 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.        Term of Agreement.  This Agreement will have an initial term
commencing on the Effective Date and ending on June 15, 2015 (the “Initial
Term”). Thereafter, this Agreement will renew automatically for an additional
one (1) year term (the “Additional Term”) unless either party provides the other
party with written notice of non-renewal at least sixty (60) days prior to the
date of automatic renewal. Notwithstanding the foregoing sentence, if a Change
of Control occurs at any time during either the Initial Term or an Additional
Term, the term of this Agreement will extend automatically through date that is
twelve (12) months following the effective date of the Change of Control. If
Executive becomes entitled to severance benefits under Section 3 during the term
of this Agreement, the Agreement will not terminate until all of the obligations
of the parties hereto with respect to this Agreement have been satisfied.



--------------------------------------------------------------------------------

2.          At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, including
(without limitation) any termination that occurs other than during the period
that is on or within twelve (12) months after a Change of Control as provided
herein, Executive will not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement and the payment
of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses.

3.          Severance Benefits.

(a)      Termination without Cause or Resignation for Good Reason in Connection
with a Change of Control.  If the Company terminates Executive’s employment with
the Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs during the period that is on or within
twelve (12) months after a Change of Control, and Executive signs and does not
revoke a separation agreement and release of claims with the Company (in
substantially the form attached hereto as Exhibit A and effective no later than
March 15 of the year following the year in which the termination occurs), then
Executive will receive the following from the Company:

  (i)     Accrued Compensation.  The Company will pay Executive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company-provided plans, policies, and arrangements;
provided, however, that if Executive is eligible to receive any payments or
benefits pursuant to this Section 3, Executive will not be eligible to receive
any payments or benefits pursuant to any Company severance plan, policy, or
other arrangement).

 (ii)     Severance Payment.  Executive will receive a lump sum severance
payment (less applicable withholding taxes) equal to the sum of (A) 200% of
Executive’s annual base salary as in effect immediately prior to Executive’s
termination date or (if greater) at the level in effect immediately prior to the
Change of Control, and (B) 100% of Executive’s target annual bonus as in effect
immediately prior to Executive’s termination date or (if greater) at the level
in effect immediately prior to the Change of Control.

(iii)     Equity Awards.  All outstanding equity awards subject to time-based
vesting will vest as to that portion of the equity award that would have vested
through the twenty-four (24) month period from Executive’s termination date had
Executive remained employed through such period. Additionally, Executive will be
entitled to accelerated vesting as to an additional 50% of the then unvested
portion of all of Executive’s outstanding equity awards that are scheduled to
vest pursuant to performance-based criteria, if any. Executive will have one
(1) year following the date of his or her termination in which to exercise any
outstanding stock options or other similar rights to acquire Company common
stock; provided, however, that such post-termination exercise period will not
extend beyond the original maximum term of the stock option or other similar
right to acquire Company common stock.

 

-2-



--------------------------------------------------------------------------------

(iv)      Continued Employee Benefits.    If Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) for Executive and Executive’s eligible dependents, within
the time period prescribed pursuant to COBRA, the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of eighteen (18) months from the last date of employment of the Executive
with the Company, or (B) the date upon which Executive and/or Executive’s
eligible dependents becomes covered under similar plans. COBRA reimbursements
will be made by the Company to Executive consistent with the Company’s normal
expense reimbursement policy.

(b)      Timing of Severance Payments.  Unless otherwise required by
Section 3(g), the Company will pay any severance payments in a lump sum as soon
as practicable following Executive’s termination date; provided, however, that
no severance or other benefits will be paid or provided until the separation
agreement and release of claims becomes effective, and any severance amounts or
benefits otherwise payable between Executive’s termination date and the date
such release becomes effective will be paid on the effective date of such
release. If Executive should die before all of the severance amounts have been
paid, such unpaid amounts will be paid in a lump-sum payment promptly following
such event to Executive’s designated beneficiary, if living, or otherwise to the
personal representative of Executive’s estate.

(c)      Voluntary Resignation; Termination for Cause.  If Executive’s
employment with the Company terminates (i) voluntarily by Executive (other than
for Good Reason during the period that is on or within twelve (12) months after
a Change of Control) or (ii) for Cause by the Company, then Executive will not
be entitled to receive severance or other benefits except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.

(d)      Disability; Death.  If the Company terminates Executive’s employment as
a result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

(e)      Termination not in Connection with a Change of Control.  In the event
Executive’s employment is terminated for any reason other than as provided in
Section 3(a), then Executive will be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing written
severance and benefits plans and practices or pursuant to other written
agreements with the Company.

(f)      Exclusive Remedy.  In the event of a termination of Executive’s
employment as set forth in Section 3(a), the provisions of Section 3 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity, or under this Agreement (other than the payment of
accrued but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses). Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment following a Change of Control
other than those benefits expressly set forth in this Section 3.

 

-3-



--------------------------------------------------------------------------------

(g)      Section 409A.

  (i)     Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A of the
Code and the final regulations and any guidance promulgated thereunder (“Section
409A”) at the time of Executive’s termination (other than due to death), and the
severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following Executive’s termination of employment, will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following his termination but prior to the six (6) month
anniversary of his termination, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 (ii)     Any amount paid under the Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

(iii)     Amount paid under the Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

(iv)     The foregoing provisions are intended to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

4.         Limitation on Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) but for this Section 4, would be subject to the excise tax
imposed by Section 4999 of the Code, then Executive’s severance benefits under
Section 3(a) will be either:

(a)      delivered in full, or

 

-4-



--------------------------------------------------------------------------------

(b)      delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 4 will be made in writing by the Company’s independent public
accountants immediately prior to a Change of Control or such other person or
entity to which the parties mutually agree (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 4, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may incur in connection with any calculations contemplated by this
Section 4.

5.          Definition of Terms.  The following terms referred to in this
Agreement will have the following meanings:

(a)      Cause.  “Cause” will mean:

   (i)     Executive’s continued intentional and demonstrable failure to perform
his or her duties customarily associated with Executive’s position as an
employee of the Company or its respective successors or assigns, as applicable
(other than any such failure resulting from Executive’s mental or physical
Disability) after Executive has received a written demand of performance from
the Company with specifically sets forth the factual basis for the Company’s
belief that Executive has not devoted sufficient time and effort to the
performance of his or her duties and has failed to cure such non-performance
within thirty (30) days after receiving such notice (it being understood that if
Executive is in good-faith performing his or her duties, but is not achieving
results the Company deems satisfactory for Executive’s position, it will not be
considered to be grounds for termination of Executive for “Cause”);

  (ii)     Executive’s conviction of, or plea of nolo contendere to, a felony
that the Board of Directors of the Company (the “Board”) reasonably believes has
had or will have a material detrimental effect on the Company’s reputation or
business; or

 (iii)     Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against, and
causing material harm to, the Company or its respective successors or assigns,
as applicable.

 

-5-



--------------------------------------------------------------------------------

Executive will receive notice and an opportunity to be heard before the Board
with Executive’s own attorney before any termination for Cause is deemed
effective. Notwithstanding anything to the contrary, the Board may immediately
place Executive on administrative leave (with full pay and benefits to the
extent legally permissible) but will allow reasonable access to Company
information, employees and business should Executive wish to avail himself and
prepare for his or her opportunity to be heard before the Board prior to the
Board’s termination for Cause. If Executive avails himself of his or her
opportunity to be heard before the Board, and then fails to make himself or
herself available to the Board within thirty (30) days of such request to be
heard, the Board may thereafter cancel the administrative leave and terminate
Executive for Cause. Likewise, if the Board fails to make itself available to
Executive and his or her counsel within thirty (30) days of Executive’s request
to be heard, Executive will be entitled to terminate his or her employment with
the Company and such termination will be treated as a resignation by Executive
for Good Reason.

(b)      Change of Control.  “Change of Control” will mean the occurrence of any
of the following events:

  (i)     Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than 50% of
the total voting power of the stock of the Company, except that any change in
the ownership of the stock of the Company as a result of a private financing of
the Company that is approved by the Board will not be considered a Change of
Control; or

 (ii)     Change in Effective Control of the Company.    A change in the
effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change of Control; or

(iii)     Change in Ownership of a Substantial Portion of the Company’s
Assets.  A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

 

-6-



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

(c)        Disability.    “Disability” will mean that the Employee has been
unable to perform his or her Company duties as the result of his or her
incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement or 180 days in any consecutive
twelve (12) month period, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate will automatically be deemed to have been revoked.

(d)        Good Reason.    “Good Reason” will mean Executive’s termination of
employment within ninety (90) days following the expiration of any cure period
(discussed below) following the occurrence of one or more of the following,
without Executive’s consent:

  (i)     A material reduction of Executive’s authority or responsibilities,
relative to Executive’s authority or responsibilities in effect immediately
prior to such reduction, or a change in the Executive’s reporting position such
that Executive no longer reports directly to the officer position or its
functional equivalent to which Executive was reporting immediately prior to such
change in reporting position (unless Executive is reporting to the comparable
officer position of the parent corporation in a group of controlled corporations
following a Change of Control);

 (ii)     A material reduction in Executive’s base salary or target annual
incentive (“Base Compensation”) as in effect immediately prior to such
reduction, unless the Company (or Executive’s employer or the parent corporation
in a group of controlled corporations following a Change of Control) also
similarly reduces the Base Compensation of all other employees of the Company
(or Executive’s employer or the parent corporation in a group of controlled
corporations following a Change of Control) with positions, duties and
responsibilities comparable to Executive’s;

(iii)     A material change in the geographic location at which Executive must
perform services (in other words, the relocation of Executive to a facility that
is more than thirty-five (35) miles from Executive’s current location);

(iv)     Any purported termination of the Executive’s employment for “Cause”
without first satisfying the procedural protections, as applicable, required by
the definition of “Cause” set forth in that definition; or

 (v)     The failure of the Company to obtain the assumption of the agreement by
a successor and/or acquirer and an agreement that Executive will retain the
substantially similar responsibilities in the acquirer or the merged or
surviving company as he or she had prior to the transaction.

 

-7-



--------------------------------------------------------------------------------

The notification and placement of Executive on administrative leave pending a
potential determination by the Board that Executive may be terminated for Cause
will not constitute Good Reason.

Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.

(e)        Section 409A Limit.    “Section 409A Limit” will mean the lesser of
two (2) times: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

6.          Successors.

(a)        The Company’s Successors.   Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) or to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 6(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b)        Executive’s Successors.    The terms of this Agreement and all rights
of Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7.          Arbitration.

(a)        The Company and Executive each agree that any and all disputes
arising out of the terms of this Agreement, Executive’s employment by the
Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration under the
arbitration rules set forth in California Code of Civil Procedure Sections 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law. Disputes that the Company and Executive agree to arbitrate, and thereby
agree to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. The Company and Executive further understand
that this Agreement to arbitrate also applies to any disputes that the Company
may have with Executive.

 

-8-



--------------------------------------------------------------------------------

(b)        Procedure.  The Company and Executive agree that any arbitration will
be administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Executive will pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had he or she filed a complaint in a
court of law. The Arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in Santa Clara County,
California.

(c)        Remedy.  Except as provided by the Act and this Agreement,
arbitration will be the sole, exclusive, and final remedy for any dispute
between Executive and the Company. Accordingly, except as provided for by the
Act and this Agreement, neither Executive nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration.

(d)        Administrative Relief.   Executive understand that this Agreement
does not prohibit him or her from pursuing any administrative claim with a
local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, including, but
not limited to, the Department of Fair Employment and Housing, the Equal
Employment Opportunity Commission, the National Labor Relations Board, or the
Workers’ Compensation Board. This Agreement does, however, preclude Executive
from pursuing court action regarding any such claim, except as permitted by law.

(e)        Voluntary Nature of Agreement.    Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understand it, including that
Executive is waiving his or her right to a jury trial. Finally, Executive agrees
that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.

 

-9-



--------------------------------------------------------------------------------

8.          Notice.

(a)        General.     Notices and all other communications contemplated by
this Agreement will be in writing and will be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of Executive, mailed
notices will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.

(b)        Notice of Termination.   Any termination by the Company for Cause or
by Executive for Good Reason will be communicated by a notice of termination to
the other party hereto given in accordance with Section 8(a) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice). The failure by Executive to include in the
notice any fact or circumstance which contributes to a showing of Good Reason
will not waive any right of Executive hereunder or preclude Executive from
asserting such fact or circumstance in enforcing his or her rights hereunder.

9.          Miscellaneous Provisions.

(a)        No Duty to Mitigate.   Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.

(b)        Other Requirements.  Executive’s receipt of any payments or benefits
under Section 3 will be subject to Executive continuing to comply with the terms
of any confidential information agreement executed by Executive in favor of the
Company and the provisions of this Agreement.

(c)        Waiver.    No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(d)        Headings.  All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

 

-10-



--------------------------------------------------------------------------------

(e)        Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including, without limitation, the Addendum to Stock Option Agreement applicable
to any stock option award of Executive. For the avoidance of doubt, this
Agreement shall not be deemed to supersede or affect any benefit entitlements
vested as of the date of the Executive’s termination of employment pursuant to
written terms of any Company employee benefit plan, including without limitation
the Company’s Executive Retiree Medical Plan. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto
and which specifically mention this Agreement.

(f)         Choice of Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions). Any claims
or legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in the jurisdiction where Executive resides, and Executive and the Company
hereby submit to the jurisdiction and venue of any such court.

(g)        Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(h)        Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income, employment and other taxes.

(i)         Counterparts.   This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

 

NETAPP, INC.

 

By:

  

 

 

Title:

  

 

 

Date:

  

 

EXECUTIVE

 

By:

  

 

 

Title:

  

 

 

Date:

  

 

 

-12-



--------------------------------------------------------------------------------

Exhibit A

Separation Agreement and Release of Claims

 

-13-



--------------------------------------------------------------------------------

[NETAPP LETTERHEAD]

[DATE]

 

[NAME]

[Street Address at termination]

[City, State & Zip at termination]

Dear [NAME]:

This letter confirms the agreement between NetApp, Inc., (the “Company”) and you
regarding the terms of your separation from the Company as of [insert date]
                 (your “Termination Date”).

1.        Severance Benefits.  In consideration for your signing this agreement,
you will receive the severance benefits set forth in Section 3 of the Change of
Control Severance Agreement between you and the Company effective as of
                 (the “Change of Control Severance Agreement”), subject to the
conditions set forth herein and the Change of Control Severance Agreement.

2.        Return of Company Property.  You have returned to the Company all
Company property in your possession.

3.        Maintaining Confidential Information.  You agree not to disclose any
confidential information you acquired, while an employee of the Company, to any
other person or use such information in any manner that is detrimental to the
Company’s interests, per NetApp’s Proprietary Information and Inventions
Agreement (the “Proprietary Information Agreement”), which you signed when you
were hired and you further agree to honor the terms of that agreement, including
those terms which survive your employment with the Company.

4.        Acknowledgement of Payment of Wages.  Except for any severance
benefits set forth in Section 1, by your last day worked you will have received
your final paycheck which will include a final payment for wages through your
Termination Date, salary, bonuses, if any, employee stock purchase plan
reimbursement, accrued but unused vacation pay and any similar payments due from
NetApp, less applicable taxes and 401k deduction, if applicable, as of the
Termination Date. You acknowledge that NetApp does not owe you any other
amounts, except any valid un-reimbursed business expenses that you will submit
to the Company.

5.        General Release of the Company.  You understand that by agreeing to
this release you are agreeing not to sue, or otherwise file any claim against,
the Company or any of its employees or other agents for any reason whatsoever
based on anything that has occurred as of the date you sign this agreement.



--------------------------------------------------------------------------------

a)        On behalf of yourself and your heirs and assigns, you hereby release
and forever discharge the “Releasees” hereunder, consisting of the Company, and
each of its owners, shareholders, affiliates, divisions, predecessors,
successors, assigns, agents, directors, officers, partners, employees, and
insurers, and all persons acting by, through, under or in concert with them, or
any of them, of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which you now have or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to your hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act,
as amended; the Equal Pay Act, as amended; the Fair Labor Standards Act, as
amended; the Employee Retirement Income Security Act, as amended; the California
Fair Employment and Housing Act, as amended; the California Labor Code; and/or
any other local, state or federal law governing discrimination in employment
and/or the payment of wages and benefits.

Notwithstanding the generality of the foregoing, you do not release the
following claims:

(i)        Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

(ii)       Claims for workers’ compensation insurance benefits under the terms
of any workers’ compensation insurance policy or fund of the Company;

(iii)      Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA;

(iv)      Claims to any benefit entitlements vested as the date of your
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)       Claims to any severance benefits due and owing pursuant to Section 1;

(vi)      Claims that cannot be released as a matter of law, including, but not
limited to: (1) your right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give you the right
to recover any monetary damages against the Company; your release of claims
herein bars you from recovering such monetary relief from the Company);
(2) claims under Division 3, Article 2 of the California Labor Code (which
includes California Labor Code section 2802 regarding indemnity for necessary
expenditures or losses by employee); and (3) claims prohibited from release as
set forth in California Labor Code section 206.5 (specifically “any claim or
right on account of wages due, or to become due, or made as an advance on wages
to be earned, unless payment of such wages has been made”); and

 

-2-



--------------------------------------------------------------------------------

(vii)     Claims under the terms of any indemnification agreement entered into
between you and the Company.

b)        YOU ACKNOWLEDGE THAT YOU ARE FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

c)        You acknowledge that you are waiving and releasing any rights you may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that
this waiver and release is knowing and voluntary. You and the Company agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA after the effective date of this agreement. You acknowledge that the
consideration given for this release is in addition to anything of value to
which you were already entitled. You further acknowledge that you have been
advised by this agreement that (a) you should consult with an attorney before
signing this agreement; (b) you have up to twenty-one (21) days within which to
consider this agreement; (c) you have seven (7) days following your signing this
agreement to revoke it; (d) this release will not be effective until the
revocation period has expired; and (e) nothing in this agreement prevents or
precludes you from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law. In the event you sign this agreement and return it to the Company
in less than the 21-day period identified above, you hereby acknowledge that you
have freely and voluntarily chosen to waive the time period allotted for
considering this agreement.

 

-3-



--------------------------------------------------------------------------------

6.      Severability.  The provisions of this agreement are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

7.      Choice of Law/Venue.  This agreement will be governed by the laws of the
State of California, without regard for choice-of-law provisions. You consent to
personal and exclusive jurisdiction and venue in the State of California.

8.      Voluntary and Knowing Agreement. You represent that you have thoroughly
read and considered all aspects of this agreement, that you understand all its
provisions and that you are voluntarily entering into this agreement.

9.      Effective Date. You have seven (7) days after you sign this agreement to
revoke it. This agreement will become effective on the eighth (8th) day after
you sign this agreement, so long as it has been signed by both parties and has
not been revoked by you before that date.

10.    Entire Agreement; Amendment. This agreement, together with the Change of
Control Severance Agreement, Proprietary Information Agreement, and agreements
relating to your equity incentive awards, set forth the entire agreement between
you and the Company and supersedes any and all prior oral or written agreements
or understanding between you and the Company concerning the subject matter. This
agreement may not be altered, amended or modified, except by a further written
document signed by you and the Company.

If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return it to
Human Resources.

 

  Respectfully,    

 

    [Name]     [Job Title]  

 

    Accepted and agreed to on  

 

  .  

(Date)

 

 

 

    [NAME]  

 

 

Current Mailing Address (Severance check(s) will be mailed to this address and
NetApp will update your records to reflect this address if it is different than
the address on file). Encl.

 

-4-